IN THE DISTRICT COURT OF APPEAL
                              FIRST DISTRICT, STATE OF FLORIDA

SCRAP, INC., G.S.I.           NOT FINAL UNTIL TIME EXPIRES TO
RECYCLING, INC., and D&S OF   FILE MOTION FOR REHEARING AND
PENSACOLA, INC.,              DISPOSITION THEREOF IF FILED

     Petitioners,             CASE NO. 1D16-5757

v.

RICHARD ADAMS, EULAINE
ADAMS, MALINDA
ANDERSON, MARY
MATTHEWS, HENRY ATKINS,
JACQUELINE ATKINS, LUCY
MAE BELL, BETTY BROWN,
CLAYTON BROWN, JR.,
CLAYTON BROWN, III, OSSIE
BRUNDRIDGE, CAROL
BRUNDRIDGE, MARY CASEY,
WILLIE DAVISON, EMMA
DAVISON, GIAVANIE
PEARSON, MCBETHER HILL,
AUDREY HOGAN, LILLIE MAE
JOHNSON, DEBORAH
LEGRANT, EVELYN LOVETTE,
CLINTON MADISON,
GERTRUDE ADAMS, EULA
MADISON, MARY MCCANN,
JOSEPH MILLER, LUCILLE
MILLER, CLARENCE
SAMPSON, RONNIE SAMPSON,
FLOYD PEACOCK, JOHNNIE
PEACOCK, ALCONRIC PEAVY,
VERONICA POSEY, MARY
LOUISE POSTELL, STEPHEN
RUSSO, ANNETTE SMITH,
VERNA STEPHEN, RONALD
STEWART, ANNA STEWART,
HUBERT THOMPSON, CAROL
THOMPSON, SYLVESTER
WASHINGTON, VERNON
WASHINGTON, EASTER
WELCH, MAGGIE WHITE,
FRANKLIN WILLIS, WINDER
MAURICE WILLIS, ANTANGILA
WILLIS, and BRANDON BARGE,

      Respondents.

___________________________/

Opinion filed May 9, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

W. David Jester and Jessica L. Scholl of Galloway, Johnson, Tompkins, Burr &
Smith, PLC, Pensacola, and Robert O. Beasley of Litvak, Beasley, & Wilson, LLP,
Pensacola, for Petitioners.

No appearances for Respondents.



PER CURIAM.

      Petitioners seek certiorari review of an order consolidating multiple cases for

trial. Petitioners have failed to demonstrate that they will be irreparably harmed by the

order of consolidation as the order is subject to review on direct appeal. See

Agrofollajes, S.A. v. E.I. DuPont De Nemours & Co., Inc., 48 So. 3d 976, 986 (Fla. 3d

DCA 2010), disapproved on other grounds by Aubin v. Union Carbide Corp., 177 So.
3d 489 (Fla. 2015). Accordingly, the petition for writ of certiorari is denied.

ROBERTS, C. J., LEWIS and WINSOR, JJ., CONCUR.

                                             2